Exhibit 10.1

Lyft, Inc.

1.50% Convertible Senior Notes due 2025

Purchase Agreement

May 12, 2020

J.P. Morgan Securities LLC

Credit Suisse Securities (USA) LLC

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

c/o Credit Suisse Securities

Eleven Madison Avenue

New York, NY 10010

Ladies and Gentlemen:

Lyft, Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $650,000,000 principal amount of its 1.50% Convertible
Senior Notes due 2025 (the “Underwritten Securities”) and, at the option of the
Initial Purchasers, up to an additional $97,500,000 principal amount of its
1.50% Convertible Senior Notes due 2025 (the “Option Securities”) if and to the
extent that the Initial Purchasers shall have determined to exercise the option
to purchase such 1.50% Convertible Senior Notes due 2025 granted to the Initial
Purchasers in Section 2 hereof. The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”. The Securities will be
convertible into cash, shares (the “Underlying Securities”) of Class A common
stock of the Company, par value $0.00001 per share (the “Class A Common Stock”),
or a combination of cash and Class A Common Stock, at the Company’s election.
The Securities will be issued pursuant to an Indenture to be dated as of May 15,
2020 (the “Indenture”), between the Company and U.S. Bank National Association,
as trustee (the “Trustee”). As used herein, “Common Stock” means all shares of
Class A Common Stock and the Class B common stock of the Company, par value
$0.00001 per share.

In connection with the offering of the Underwritten Securities, the Company is
separately entering into privately-negotiated capped call transactions with one
or more counterparties, which may include certain of the Initial Purchasers or
their respective affiliates (the “Option Counterparties”), in each case pursuant
to capped call confirmations (the “Base Capped Call



--------------------------------------------------------------------------------

Confirmations”) to be dated the date hereof, and in connection with the issuance
of any Option Securities, the Company and the Option Counterparties may enter
into additional capped call confirmations (the “Additional Capped Call
Confirmations”) to be dated the date on which the Initial Purchasers exercise
their option to purchase such Option Securities pursuant to Section 2 hereof
(such Additional Capped Call Confirmations, together with the Base Capped Call
Confirmations, the “Capped Call Confirmations”).

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. Offering Memorandum and Transaction Information. The Securities will be sold
to the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom. The Company has prepared a preliminary offering memorandum dated
May 12, 2020 (the “Preliminary Offering Memorandum”) and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Company and the Securities. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Company to the Initial Purchasers pursuant to the
terms of this purchase agreement (this “Agreement”). The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed with the
Securities and Exchange Commission (the “Commission”) after such date and
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Underwritten Securities to the several Initial Purchasers as provided
in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the respective principal amount of Underwritten Securities set forth
opposite such Initial Purchaser’s name in Schedule 1 hereto at a price equal to
98.10% of the principal amount thereof (the “Purchase Price”) plus accrued
interest, if any, from May 12, 2020 to the Closing Date (as defined below).

 

2



--------------------------------------------------------------------------------

In addition, on the basis of the representations, warranties and agreements set
forth herein

and subject to the conditions set forth herein, the Company agrees to issue and
sell the Option Securities to the several Initial Purchasers as provided in this
Agreement, and the Initial Purchasers, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, shall have the option to purchase, severally and not jointly, from
the Company the Option Securities at the Purchase Price plus accrued interest,
if any, from May 15, 2020 to the date of payment and delivery.

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate principal amount of Underwritten Securities being
purchased from the Company by the several Initial Purchasers, subject, however,
to such adjustments to eliminate Securities in denominations other than $1,000
as the Representatives in their sole discretion shall make.

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, by written notice from the
Representatives to the Company. Such notice shall set forth the aggregate
principal amount of Option Securities as to which the option is being exercised
and the date and time when the Option Securities are to be delivered and paid
for which may be the same date and time as the Closing Date (as hereinafter
defined) but shall not be earlier than the Closing Date nor later than the tenth
full business day (as hereinafter defined) after the date of such notice (unless
such time and date are postponed in accordance with the provisions of Section 10
hereof); provided that such date shall occur within a period of thirteen
calendar days from, and including, the Closing Date. Any such notice shall be
given at least two business days prior to the date and time of delivery
specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it and any of its affiliates or any other person acting on its or their
behalf have not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D (other than by means of a Permitted General
Solicitation, as defined below); and

(iii) it has not sold the Securities as part of the initial offering except to
persons whom it reasonably believes to be QIBs in transactions pursuant to Rule
144A under the Securities Act (“Rule 144A”) and in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
the Securities is aware that such sale is being made in reliance on Rule 144A.

 

3



--------------------------------------------------------------------------------

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(e) and 6(f), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above,
and each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities, at the offices of Goodwin Procter
LLP, 601 Marshall Street

Redwood City, CA 94063 at 10:00 A.M. New York City time on May 15, 2020, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing or, in the case of the Option Securities, on the date and at the
time and place specified by the Representatives in the written notice of the
Initial Purchasers’ election to purchase such Option Securities. The time and
date of such payment for the Underwritten Securities is referred to herein as
the “Closing Date” and the time and date for such payment for the Option
Securities, if other than the Closing Date, is herein referred to as the
“Additional Closing Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representatives at the office of J.P. Morgan Securities LLC
set forth above not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date or the Additional Closing Date, as the case may
be.

(f) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Representatives or any Initial Purchaser of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representatives or such Initial
Purchaser and shall not be on behalf of the Company or any other person.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation or warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and as of the Closing Date and as of the Additional Closing Date, as
the case may be, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in such Time of Sale Information, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof. No statement of material fact included
in the Offering Memorandum has been omitted from the Time of Sale Information
and no statement of material fact included in the Time of Sale Information that
is required to be included in the Offering Memorandum has been omitted
therefrom.

(c) Additional Written Communications; Permitted General Solicitation. Other
than the Preliminary Offering Memorandum and the Offering Memorandum, the
Company (including its agents and representatives, other than the Initial
Purchasers in their capacity as such) has not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to (x) any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) each
electronic road show and any other written communications approved in writing in
advance by the Representatives (other than a Permitted General Solicitation (as
defined below), in each case used in accordance with Section 4(c) or (y) any
general solicitation other than (i) any such solicitation listed on Annex C
hereto or (ii) in accordance with Section 4(p) hereof (each such solicitation
referred to in clauses (i) and (ii), a “Permitted General Solicitation”. Each
such

 

5



--------------------------------------------------------------------------------

Issuer Written Communication does not conflict with the information contained in
the Time of Sale Information, and when taken together with the Time of Sale
Information, did not, and as of the Closing Date and as of the Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in such Issuer
Written Communication, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when they were filed with
the Commission conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Exchange Act”) and, as of the date such documents were or will be filed with
the Commission, such documents did not and will not when filed contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(f) Financial Statements. The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum present fairly in all material respects the financial
position of the Company and its consolidated subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles(“GAAP”) in the United
States applied on a consistent basis throughout the periods covered thereby; any
supporting schedules included therein present fairly in all material respects
the information required to be stated therein in accordance with GAAP; the
selected financial data, the summary financial information and the other
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Company and its consolidated subsidiaries and presents fairly in
all material respects the information shown

 

6



--------------------------------------------------------------------------------

thereby; and all disclosures included or incorporated by reference in the Time
of Sale Memorandum and the Offering Memorandum regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of Commission)
comply in all material respects with Regulation G of the Exchange Act and Item
10 of Regulation S-K of the Securities Act, to the extent applicable; and any
pro forma financial information and the related notes thereto included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum have been prepared in accordance with the Commission’s rules
and guidance with respect to pro forma financial information, and the
assumptions underlying such pro forma financial information are reasonable and
are set forth in the Time of Sale Information and the Offering Memorandum.

(g) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, (i) except as described in
the Time of Sale Information and the Offering Memorandum, there has not been any
change in the capital stock (other than the issuance of shares of Common Stock
upon exercise or settlement (including any “net” or “cashless” exercises or
settlements) of stock options, restricted stock units and warrants described as
outstanding in, and the grant of options, restricted stock units and awards
under existing equity incentive plans described in, the Time of Sale Information
and the Offering Memorandum, and the repurchase of shares of capital stock
pursuant to agreements providing for an option to repurchase or a right of first
refusal on behalf of the Company pursuant to the Company’s repurchase rights),
any material change in the short-term debt or long-term debt of the Company or
any of its subsidiaries, or any dividend or distribution of any kind declared,
set aside for payment, paid or made by the Company on any class of capital
stock, or any Material Adverse Effect (as defined below); (ii) except as
described in the Time of Sale Information and the Offering Memorandum, neither
the Company nor any of its subsidiaries has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the Company and its subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; and (iii) neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business that is
material to the Company and its subsidiaries taken as a whole and that is either
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Time of Sale Information and
the Offering Memorandum and as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (as defined below).

(h) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, consolidated
financial position, consolidated stockholders’ equity, consolidated results of
operations or prospects of the Company and its subsidiaries taken as a whole or
on the ability of the Company to perform its obligations under the Transaction
Documents (as defined below) (a “Material Adverse Effect”).

 

7



--------------------------------------------------------------------------------

(i) Capitalization. The Company has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable; except as described in or expressly contemplated by the Time of
Sale Information and the Offering Memorandum, there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
section titled “Description of Capital Stock” in the Time of Sale Information
and the Offering Memorandum; and all the outstanding shares of capital stock or
other equity interests of each subsidiary owned, directly or indirectly, by the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable (except, in the case of any foreign subsidiary, for directors’
qualifying shares) and are owned directly or indirectly by the Company, free and
clear of any material lien, charge, encumbrance, security interest, restriction
on voting or transfer or any other material claim of any third party.

(j) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended to
qualify as an “incentive stock option” under Section 422 of the Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans and all other applicable laws and regulatory rules or
requirements, and (iv) each such grant was properly accounted for in accordance
with GAAP in the financial statements (including the related notes) of the
Company.

(k) Due Authorization. The Company has full corporate right, power and authority
to execute and deliver this Agreement, the Indenture and the Securities
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all corporate action required to be taken for the
due and proper authorization, execution and delivery by it of each of the
Transaction Documents and the consummation by it of the transactions
contemplated thereby or by the Time of Sale Information and the Offering
Memorandum has been duly and validly taken.

 

8



--------------------------------------------------------------------------------

(l) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and except as enforcement thereof is subject to general principles of
equity, including the principles of good faith, commercial reasonableness and
fair dealing (regardless of whether enforcement is considered in a proceeding in
equity or at law) (collectively, the “Enforceability Exceptions”).

(m) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(n) The Securities. The Securities to be issued and sold by the Company
hereunder have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(o) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into cash, shares of the
Underlying Securities, or a combination of cash and Underlying Securities, in
accordance with the terms of the Securities and the Indenture. The Underlying
Securities issuable upon conversion of the Securities (assuming (i) full
physical settlement of the Securities upon conversion, (ii) the maximum
conversion rate under any “make-whole” adjustment applies and (iii) the Initial
Purchasers exercise their option to purchase the Option Securities in full) (the
“Maximum Number of Underlying Securities”) have been duly authorized and
reserved for issuance upon such conversion by all necessary corporate action and
such Underlying Securities, when issued upon such conversion of the Securities
in accordance with the terms of the Securities and the Indenture, will be
validly issued and will be fully paid and non-assessable; and the issuance of
such shares upon such conversion will not be subject to preemptive or other
similar rights.

(p) [RESERVED]

(q) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(r) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the

 

9



--------------------------------------------------------------------------------

Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any property or asset of the Company or
any of its subsidiaries is subject; or (iii) in violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, and with respect to the Company’s subsidiaries in the case of
clause (i) above, for any such default or violation that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(s) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities (including
the issuance of the Underlying Securities upon conversion thereof) and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, result in the termination, modification or
acceleration of, or result in the creation or imposition of any lien, charge or
encumbrance upon any property, right or asset of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any property, right or asset of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, and
with respect to the Company’s subsidiaries in the case of clause (ii) above, for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(t) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities (including the issuance of the Underlying Securities upon
conversion thereof) and the consummation of the transactions contemplated by the
Transaction Documents or the Time of Sale Information and the Offering
Memorandum, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers.

(u) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Company or any of its
subsidiaries is a party or to which any property of the Company or any of its
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would reasonably
be expected to have a Material Adverse Effect; to the knowledge of the Company,
no such Actions are threatened or contemplated by any governmental or regulatory
authority that would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; and there are no current or pending Actions
that would be required under the Securities Act to be described in a
registration statement to be filed with the Commission that are not so described
in the Time of Sale Information and the Offering Memorandum.

 

10



--------------------------------------------------------------------------------

(v) Independent Accountants. PricewaterhouseCoopers LLP, who has certified
certain financial statements of the Company and its subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(w) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title to, or have valid rights to lease or otherwise use,
all items of real and personal property that are material to the respective
businesses of the Company and its subsidiaries taken as a whole (other than with
respect to Intellectual Property, title to which is addressed exclusively in
subsection (x)), in each case free and clear of all liens, encumbrances, claims
and defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries or (ii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(x) Intellectual Property. (i) To their knowledge with respect to third party
patents, the Company and its subsidiaries own, have the right to use, or can
obtain on reasonable terms the right to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, domain names and other source indicators, copyrights and
copyrightable works, know-how, trade secrets, systems, procedures, proprietary
or confidential information and all other worldwide intellectual property,
industrial property and proprietary rights (collectively, “Intellectual
Property”) used by them or necessary for the conduct of their respective
businesses as currently conducted by them as described in the Time of Sale
Information and the Offering Memorandum (the “Company Intellectual Property”);
other than as set forth in the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received any
written notice, or otherwise has any knowledge, of any infringement of, or
conflict with asserted rights of others with respect to any Intellectual
Property that would render any Company Intellectual Property invalid,
unenforceable or inadequate to protect the interest of the Company and any of
its subsidiaries therein in a manner reasonably expected to be required to be
disclosed in the Time of Sale Information and the Offering Memorandum; except as
described in the Time of Sale Information and the Offering Memorandum, (A) to
the Company’s knowledge, there are no third parties who have ownership rights,
or have a claim of ownership over, any Company Intellectual Property that is
owned or purported to be owned by the Company or the subsidiaries (the “Company
Owned Intellectual Property”), (B) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights or any of the subsidiaries’ rights in or to any Company
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim, (C) there is no pending or, to the
Company’s knowledge threatened action, suit, proceeding or claim by others
challenging the validity, enforceability or scope of any Company Owned
Intellectual Property, (D) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the

 

11



--------------------------------------------------------------------------------

Company or any of the subsidiaries infringes or misappropriates any intellectual
property or other proprietary rights of others, (E) the Company and its
subsidiaries have taken commercially reasonable steps consistent with prevalent
industry practices to ensure that, and to the Company’s knowledge, no Company
Intellectual Property has been obtained or is being used by the Company or any
of the subsidiaries in violation of any contractual obligation binding on the
Company or any of the subsidiaries, or otherwise in violation of the rights of
any persons, in each of case (A) through (E), as would reasonably be expected to
be required to be disclosed in the Time of Sale Information and the Offering
Memorandum; the Company and its subsidiaries have taken reasonable steps
necessary to secure interests in the Company Intellectual Property developed by
their employees, consultants, agents and contractors in the course of their
service to the Company, including the execution of valid agreements for the
benefit of the Company and its subsidiaries by such employees, consultants,
agents and contractors under which they have assigned or licensed, to the
Company, all of their right, title and interest in and to any such Intellectual
Property and the rights associated therewith; there are no outstanding options,
licenses or binding agreements of any kind relating to the Company Owned
Intellectual Property that would be required under the Securities Act to be
described in a registration statement to be filed with the Commission that are
not so described in the Time of Sale Information and the Offering Memorandum;
the Company and its subsidiaries are not a party to or bound by any options,
licenses or binding agreements with respect to any Intellectual Property of any
other person or entity that would be required under the Securities Act to be
described in a registration statement to be filed with the Commission that are
not so described in the Time of Sale Information and the Offering Memorandum;
the Company and its subsidiaries have used all software and other materials
distributed under a “free,” “open source,” or similar licensing model (including
but not limited to the GNU General Public License, GNU Lesser General Public
License and GNU Affero General Public License) (“Open Source Materials”) in
material compliance with all license terms applicable to such Open Source
Materials, except where the failure to comply would not reasonably be expected
to result in a Material Adverse Effect; neither the Company nor any of its
subsidiaries has used or distributed any Open Source Materials in a manner that
requires or has required (i) the Company or any of the subsidiaries to permit
reverse engineering of any such software code or (ii) any such software code to
be (x) disclosed or distributed in source code form, (y) licensed for the
purpose of making derivative works, or (z) redistributed at no charge or minimum
charge, except, in the case of each of (i) and (ii) above, for the Open Source
Materials themselves (and derivatives thereof) and otherwise such as would not
reasonably be expected to result in a Material Adverse Effect; no government
funding, facilities or resources of a university, college, other educational
institution or research center or funding from third parties was used in the
development of any Company Owned Intellectual Property in a manner that subjects
such Intellectual Property to restrictions that does not permit use by the
Company or any of its subsidiaries as described in the Time of Sale Information
and the Offering Memorandum, and no governmental agency or body, university,
college, other educational institution or research center has any claim of
ownership in or to any Company Intellectual Property that is owned or purported
to be owned by the Company or any of its subsidiaries in a manner that would
require disclosure under the Securities Act in a registration statement to be
filed with the Commission; the Company and its subsidiaries have, except as
otherwise disclosed in the Time of Sale Memorandum and the Offering Memorandum,
or as otherwise would not, individually or in the aggregate, be material to the
Company and its subsidiaries, taken as a whole, taken commercially reasonable
steps in accordance with normal industry practice to maintain the
confidentiality of all trade secrets and confidential information owned, used or
held for use by the Company or any of its subsidiaries that the Company in its
reasonable business judgment wishes to maintain as trade secrets.

 

12



--------------------------------------------------------------------------------

(y) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers, suppliers or other affiliates
of the Company or any of its subsidiaries, on the other, that would be required
by the Securities Act to be described in a registration statement to be filed
with the Commission relating to the offering of the Underwritten Securities,
were the offering a registered offering on Form S-3 under the Securities Act,
and that is not so described in the each of Time of Sale Information and the
Offering Memorandum.

(z) Investment Company Act. The Company is not and, immediately after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Time of Sale Information and the Offering
Memorandum, will not be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

(aa) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof except where failure to pay or file would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
except as otherwise disclosed in each of the Time of Sale Information and the
Offering Memorandum, or as would not reasonably be expected to have a Material
Adverse Effect, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets.

(bb) Licenses and Permits. The Company and its subsidiaries possess all
licenses, sub-licenses, certificates, permits and other authorizations issued
by, and have made all declarations and filings with, the appropriate federal,
state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and except as described in the Time
of Sale Information and the Offering Memorandum, or as would not reasonably be
expected to have a Material Adverse Effect, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, sub-license, certificate, permit or authorization or has any reason to
believe that any such license, sub-license, certificate, permit or authorization
will not be renewed in the ordinary course.

(cc) No Labor Disputes. No labor dispute, action, or similar proceeding with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is threatened in writing, except in each case as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum,
or as would not have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(dd) Certain Environmental Matters. (i) The Company and its subsidiaries (x) are
in compliance with all, and have not violated any, applicable federal, state,
local and foreign laws (including common law), rules, regulations, requirements,
decisions, judgments, decrees, orders and other legally enforceable requirements
relating to pollution or the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (y) have
received and are in compliance with all, and have not violated any, permits,
licenses, certificates or other authorizations or approvals required of them
under any Environmental Laws to conduct their respective businesses; and
(z) have not received written notice of any actual or potential liability or
obligation under or relating to, or any actual or potential violation of, any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to the Company or its subsidiaries, except in
the case of each of (i) and (ii) above, for any such matter as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) the Company has not received written notice of any
proceedings that are pending, or that is known to be contemplated, against the
Company or any of its subsidiaries under any Environmental Laws in which a
governmental entity is also a party, except in the case of each of (i), (ii) and
(iii) above, for any such matter as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(ee) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan,
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no Plan has failed (whether or
not waived), and, as of the date hereof, the Company has no knowledge that any
such event is reasonably expected to fail, to satisfy the minimum funding
standards (within the meaning of Section 302 of ERISA or Section 412 of the
Code) applicable to such Plan; (iv) no Plan is, or is reasonably expected to be,
in “at risk status” (within the meaning of Section 303(i) of ERISA), and no Plan
that is a “multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA
is in “endangered status” or “critical status” (within the meaning of Sections
304 and 305 of ERISA); (v) the fair market value of the assets of each Plan
equals or exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (vi) no
“reportable event” (within the meaning of Section 4043(c) of ERISA and the
regulations promulgated thereunder) has occurred and, as of the date hereof, the
Company has no knowledge that any such event is reasonably expected to occur;
(vii) each Plan that is intended to be qualified under Section

 

14



--------------------------------------------------------------------------------

401(a) of the Code has received a favorable determination letter (or opinion
letter, if applicable) as to its qualified status under the Code; (viii) neither
the Company nor any member of the Controlled Group has incurred, nor, as of the
date hereof, does the Company reasonably expect any such party to incur, any
material liability under Title IV of ERISA (other than contributions to the Plan
or premiums to the Pension Benefit Guarantee Corporation, in the ordinary course
and without default) in respect of a Plan (including a “multiemployer plan”
within the meaning of Section 4001(a)(3) of ERISA); and (ix) none of the
following events has occurred and, as of the date hereof, the Company has no
knowledge that any of the following events is reasonably likely to occur: (A) a
material increase in the aggregate amount of contributions required to be made
to all defined benefit Plans by the Company or its Controlled Group affiliates
in the current fiscal year of the Company and its Controlled Group affiliates
compared to the amount of such contributions made in the Company’s and its
Controlled Group affiliates’ most recently completed fiscal year; or (B) a
material increase in the Company and its subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Accounting Standards
Codification Topic 715-60) compared to the amount of such obligations in the
Company and its subsidiaries’ most recently completed fiscal year, except in
each case with respect to the events or conditions set forth in (i) through (ix)
hereof, as would not, individually or in the aggregate, have a Material Adverse
Effect.

(ff) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that has been designed to comply with the requirements of the
Exchange Act applicable to the Company and that has been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(gg) Accounting Controls. The Company and its subsidiaries taken as a whole
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that have been designed to comply with the
requirements of the Exchange Act applicable to the Company and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP. The Company and its subsidiaries taken as a whole maintain internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(v) interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto. The Company is not aware of any material weaknesses in the
Company’s internal control over financial reporting.

 

15



--------------------------------------------------------------------------------

(hh) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(ii) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption and personal casualty insurance, which insurance is in amounts and
insures against such losses and risks as are, in the Company’s reasonable
judgment, adequate to protect the Company and its subsidiaries and their
respective businesses; and neither the Company nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

(jj) Cybersecurity; Data Protection. Except as would not, individually or in the
aggregate, be material to the Company and its subsidiaries, taken as a whole,
(A) the Company and its subsidiaries’ information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) operate and perform
their core functionality as required in connection with the operation of the
business of the Company and its subsidiaries as currently conducted, and (B), to
the knowledge of the Company, are free and clear of Trojan horses, time bombs,
malware and other corruptants. (A) The Company and its subsidiaries have
implemented and maintained controls, procedures, and safeguards that are
commercially reasonable for its industry in an effort to maintain and protect
their material confidential information and the integrity, continuous operation,
redundancy and security of all IT Systems and all personal, personally
identifiable, or confidential data collected or processed by the Company or its
subsidiaries in connection with their businesses (“Personal Data”), and except
as otherwise disclosed in the Time of Sale Information and the Offering
Memorandum, and except as otherwise would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (B) to the Company’s
knowledge, there have been no breaches or unauthorized uses of or accesses to
such IT Systems or Personal Data. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Company
and its subsidiaries are presently in compliance with all applicable laws or
statutes, all applicable judgments, orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority, and all of the Company’s
and its subsidiaries’ applicable internal policies and contractual obligations
relating to the privacy and security of IT Systems and Personal Data and to the
protection of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification.

 

16



--------------------------------------------------------------------------------

(kk) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor
any director, officer or employee of the Company or any of its subsidiaries nor,
to the knowledge of the Company, any agent, affiliate or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee , including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company
and its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(ll) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Company or any of its subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(mm) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries is currently the subject of any
sanctions administered or enforced by the U.S. government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”), or other applicable sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions, specifically, Crimea, Cuba, Iran, North Korea and Syria (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any

 

17



--------------------------------------------------------------------------------

subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as initial purchaser,
underwriter, advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and its subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject of Sanctions or
with any Sanctioned Country.

(nn) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.

(oo) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(pp) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information, as of the Time of
Sale, and the Offering Memorandum, as of its date, contains or will contain all
the information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(qq) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(rr) No General Solicitation. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D other than
by means of a Permitted General Solicitation or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

 

18



--------------------------------------------------------------------------------

(ss) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(tt) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(uu) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(vv) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included in or incorporated by reference in the Time of Sale Information
and the Offering Memorandum has been made or reaffirmed without a reasonable
basis or has been disclosed other than in good faith.

(ww) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.

(xx) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002,
as amended and the rules and regulations promulgated in connection therewith
(the “Sarbanes-Oxley Act”), including Section 402 related to loans and Sections
302 and 906 related to certifications.

(yy) No Ratings. There are no securities or preferred stock issued or guaranteed
by the Company or any of its subsidiaries that are rated by a “nationally
recognized statistical rating organization,” as such term is defined under
Section 3(a)(62) under the Exchange Act.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

 

19



--------------------------------------------------------------------------------

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object in a timely manner.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object in a timely manner.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication,
any Permitted General Solicitation or the Offering Memorandum or the initiation
or threatening of any proceeding for that purpose; (ii) of the occurrence or
development of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication, any Permitted General
Solicitation or the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event or development shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will promptly notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission

 

20



--------------------------------------------------------------------------------

and incorporated by reference therein) as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented (or
including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law and (2) if at any time prior to the Closing Date (i) any event
or development shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

(f) Blue Sky Compliance. If required by applicable law, the Company will qualify
the Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions as the Representatives shall reasonably request and will continue
such qualifications in effect so long as required for the offering and resale of
the Securities; provided that the Company shall not be required to (i) qualify
as a foreign corporation or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g) Clear Market. For a period of 60 days after the date of the offering of the
Securities, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, or file with, or submit to, the Commission a
registration statement under the Securities Act relating to, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, or publicly disclose the intention to make any offer, sale,
pledge, disposition, submission or filing, or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock or any such other securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise, without the
prior written consent of J.P. Morgan Securities LLC, other than (A) the Capped
Call Confirmations or the Securities to be sold hereunder, (B) any shares of
Common Stock of the Company issued upon the exercise or the settlement
(including any “net” or “cashless” exercises or settlements) of options or
restricted stock units or the award, if any, of stock options or restricted
stock units in the ordinary course of business, in all cases, pursuant to
Company Stock Plans that are described in the Time of Sale Information and the
Offering Memorandum, (C) the conversion or exchange of convertible or
exchangeable securities outstanding as of the date of this Agreement and
described in the Time of Sale Information and the Offering Memorandum, (D) the
repurchase of any shares of Common Stock pursuant to agreements providing for an
option to repurchase or a right of first

 

21



--------------------------------------------------------------------------------

refusal on behalf of the Company pursuant to the Company’s repurchase rights
that are described in the Time of Sale Information and the Offering Memorandum,
(E) the issuance by the Company of shares of Common Stock or securities
convertible into, exchangeable for or that represent the right to receive shares
of Common Stock in connection with (1) the acquisition by the Company or any of
its subsidiaries of the securities, business, technology, property or other
assets of another person or entity or pursuant to an employee benefit plan
assumed by the Company in connection with such acquisition, and the issuance of
any such securities pursuant to any such agreement, or (2) the Company’s joint
ventures, commercial relationships and other strategic transactions, or (F) the
filing of any registration statement on Form S-8 relating to securities granted
or to be granted pursuant to the Company Stock Plans or any assumed employee
benefit contemplated by clause (E); provided, that the aggregate number of
shares of Common Stock that the Company may sell or issue or agree to sell or
issue pursuant to clause (E) shall not exceed 10% of the total number of shares
of Common Stock outstanding immediately following the offering of the Securities
contemplated by this Agreement plus the shares reserved for issuance under the
Company Stock Plans; and provided, further, that in the case of clauses
(B) through (E), the Company shall (a) cause each recipient of such securities
that is a member of the Company’s board of directors or an executive officer of
the Company to execute and deliver to you, on or prior to the issuance of such
securities, a lock-up agreement substantially to the effect set forth in Exhibit
A hereto to the extent not already executed and delivered by such recipients as
of the date hereof and (b) enter stop transfer instructions with the Company’s
transfer agent and registrar on such securities with respect to all recipients
of such securities, which the Company agrees it will not waive or amend without
J.P. Morgan Securities LLC’s prior written consent.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

(j) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(k) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities. The Company will use its best
efforts to cause the Underlying Securities to be listed on the Nasdaq Stock
Exchange (the “Exchange”).

(l) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and is not in compliance with Section 13 or 15(d) of the Exchange
Act, furnish to holders of the Securities, prospective purchasers of the
Securities designated by such holders and securities analysts, in each case upon
written request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act.

 

22



--------------------------------------------------------------------------------

(m) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(n) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date or the Additional Closing Date, if applicable, the
Company will not, and will not permit any of its affiliates (as defined in Rule
144 under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

(o) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(p) No General Solicitation. None of the Company or any of its affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D without the prior written
consent of the Representatives or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
C or prepared pursuant to Section 4(c) above (including any electronic road
show) or 4(p) above, (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be, as
provided herein is subject to the performance by the Company of its covenants
and other obligations hereunder and to the following additional conditions:

 

23



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(b) No Material Adverse Change. No event or condition of a type described in
Section 3(g) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(c) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer of the Company and one additional
senior executive officer of the Company who is satisfactory to the
Representatives (i) confirming that such officers have carefully reviewed the
Time of Sale Information and the Offering Memorandum and, to the knowledge of
such officers, the representations set forth in Sections 3(b) and 3(d) hereof
are true and correct, (ii) confirming that the other representations and
warranties of the Company in this Agreement are true and correct and that the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date or
the Additional Closing Date, as the case may be, and (iii) to the effect set
forth in paragraph (b) above.

(d) Comfort Letters. (i) On the date of this Agreement and on the Closing Date
or the Additional Closing Date, as the case may be, PricewaterhouseCoopers LLP
shall have furnished to the Representatives, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be, shall use a “cut-off” date no more than two
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.

(ii) On the date of this Agreement and on the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives a certificate, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, of its chief financial officer with
respect to certain financial data contained in the Time of Sale Information and
the Offering Memorandum, providing “management comfort” with respect to such
information, in form and substance reasonably satisfactory to the
Representatives.

 

24



--------------------------------------------------------------------------------

(e) Opinion and 10b-5 Statement of Counsel for the Company. Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company, shall have
furnished to the Representatives, at the request of the Company, their written
opinion and 10b-5 statement, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives.

(f) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Goodwin Procter LLP, counsel for the Initial Purchasers, with respect to such
matters as the Representatives may reasonably request, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

(g) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(h) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company in its jurisdiction of organization
and in such other jurisdictions as the Representatives may reasonably request in
writing at least two business days prior to such Closing Date or such Additional
Closing Date, as the case may be, in each case in writing or any standard form
of telecommunication from the appropriate governmental authorities of such
jurisdictions.

(i) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(j) Exchange Listing. An application for the listing of the Maximum Number of
Underlying Securities shall have been submitted to the Exchange.

(k) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and officers and directors of the Company
relating to sales and certain other dispositions of shares of Common Stock or
certain other securities, delivered to you on or before the date hereof, shall
be in full force and effect on the Closing Date or the Additional Closing Date,
as the case may be.

(l) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

 

25



--------------------------------------------------------------------------------

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable and documented out-of-pocket legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication, any Permitted
General Solicitation, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information (including any of the
other Time of Sale Information that has subsequently been amended), any Issuer
Written Communication, any Permitted General Solicitation, any road show or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the following information in the Offering Memorandum
furnished on behalf of each Initial Purchaser: the information contained in the
thirteenth and fourteenth paragraphs under the caption “Plan of Distribution”.

 

26



--------------------------------------------------------------------------------

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to the preceding paragraphs of this Section 7, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under the preceding paragraphs of this Section 7
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under the preceding paragraphs of this Section 7. If any such proceeding shall
be brought or asserted against an Indemnified Person and it shall have notified
the Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the reasonable and documented out-of-pocket fees and
expenses in such proceeding and shall pay the reasonable and documented
out-of-pocket fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
reasonable and documented out-of-pocket fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such reasonable and documented out-of-pocket fees and expenses
shall be paid or reimbursed as they are incurred. Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Company, its directors, its
officers and any control persons of the Company shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent, the Indemnifying Person agrees to indemnify each Indemnified Person
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested that an Indemnifying Person reimburse the Indemnified
Person for reasonable and documented out-of-pocket fees and expenses of counsel
as contemplated by this paragraph, the Indemnifying Person shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by the
Indemnifying Person of such request and (ii) the Indemnifying Person shall not
have reimbursed the Indemnified Person in accordance with such request prior to
the date of such settlement, unless such amounts are being contested in good
faith. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any

 

27



--------------------------------------------------------------------------------

settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to paragraph
(d) above were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable and documented out-of-pocket legal or other expenses
incurred by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of paragraphs (d) and (e), in no event shall an
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by such Initial Purchaser
with respect to the offering of the Securities exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to paragraphs (d) and (c) are several in
proportion to their respective purchase obligations hereunder and not joint.

 

28



--------------------------------------------------------------------------------

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7
paragraphs (a) through (e) are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any Indemnified Person at law or in
equity.

8. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date or, in the case
of the Option Securities, prior to the Additional Closing Date (i) trading
generally shall have been suspended or materially limited on or by any of the
New York Stock Exchange or The Nasdaq Global Market; (ii) trading of any
securities issued or guaranteed by the Company shall have been suspended on any
exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date or the Additional Closing Date, as the case may be, on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

10. Defaulting Initial Purchaser. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

29



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date or the Additional Closing Date, as the case may be, does not
exceed one-eleventh of the aggregate principal amount of Securities to be
purchased on such date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder on such date plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase on such date) of the Securities
of such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate principal amount of Securities to be purchased on
such date, or if the Company shall not exercise the right described in paragraph
(b) above, then this Agreement or, with respect to any Additional Closing Date,
the obligation of the Initial Purchasers to purchase Securities on the
Additional Closing Date, as the case may be, shall terminate without liability
on the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication, any Permitted General
Solicitation and the Offering Memorandum (including any amendments and
supplements thereto) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s counsel and independent accountants; (v) the
reasonable fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the laws of such jurisdictions as the Representatives may designate and
the preparation, printing and distribution of a Blue Sky Memorandum (including
the related fees and expenses of counsel for the Initial Purchasers); provided,
however, that the amounts payable by the Company for the fees and disbursements
of counsel for the Initial Purchasers pursuant to this subsection (v) shall not

 

30



--------------------------------------------------------------------------------

exceed $10,000 in the aggregate; (vi) any fees charged by rating agencies for
rating the Securities; (vii) the fees and expenses of the Trustee and any paying
agent (including related fees and expenses of any counsel to such parties);
(viii) all expenses and application fees incurred in connection with the
approval of the Securities for book-entry transfer by DTC; (ix) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors; and (x) all expenses and application fees related to the
listing of the Underlying Securities on the Exchange.

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers (other than those set forth in clauses (i), (iii) or (iv) of
Section 9) or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby. Notwithstanding the foregoing, if this Agreement is terminated due to
default by the Initial Purchasers as set forth under Section 10, the Initial
Purchasers agree to pay their own expenses incurred in connection with this
Agreement and the offering contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

31



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 622-8358); Attention:
Equity Syndicate Desk and c/o Credit Suisse Securities (USA) LLC, Eleven Madison
Avenue, New York, New York 10010 (fax: (212) 325-4296); Attention IBCM-Legal and
c/o Jefferies LLC, 520 Madison Avenue, New York, New York, 10022 (fax: (646)
619-4437); Attention General Counsel. Notices to the Company shall be given to
it at 185 Berry Street, Suite 5000, San Francisco, CA 94107; Attention: Chief
Financial Officer.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment.

(d) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(e) Recognition of the U.S. Special Resolution Regimes.

(i) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(ii) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

 

32



--------------------------------------------------------------------------------

As used in this Section 16(e):

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(i) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, trust indentures,
to Xtract Research LLC (“Xtract”) following the completion of the offering for
inclusion in an online research service sponsored by Xtract, access to which is
restricted to QIBs.

 

33



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, LYFT, INC. By   /s/ Brian Roberts   Title: Chief Financial
Officer

 

Accepted: As of the date first written above J.P. MORGAN SECURITIES LLC CREDIT
SUISSE SECURITIES (USA) LLC For themselves and on behalf of the several Initial
Purchasers listed in Schedule 1 hereto. By:   J.P. MORGAN SECURITIES LLC By  
/s/ Santosh Sreenivasan

Authorized Signatory

By:   CREDIT SUISSE SECURITIES (USA) LLC By   /s/ Homan Milani

Authorized Signatory

 

34



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 279,499,000  

Credit Suisse Securities (USA) LLC

   $ 201,500,000  

UBS Securities LLC

   $ 38,415,000  

KeyBanc Capital Markets Inc.

   $ 38,415,000  

RBC Capital Markets, LLC

   $ 38,415,000  

BNP Paribas Securities Corp.

   $ 13,439,000  

SVB Leerink LLC

   $ 13,439,000  

Raymond James & Associates, Inc.

   $ 13,439,000  

MUFG Securities Americas Inc.

   $ 13,439,000     

 

 

 

Total

   $ 650,000,000  

 

35



--------------------------------------------------------------------------------

Annex A

Time of Sale Information

Pricing Term Sheet, dated May 12, 2020, containing the terms of the Securities,
substantially in the form of Annex B.

 

36



--------------------------------------------------------------------------------

Annex B

Lyft, Inc.

Pricing Term Sheet

 

37



--------------------------------------------------------------------------------

Annex C

Permitted General Solicitation

1. Launch Press Release, dated May 12, 2020, relating to the announcement of the
offering of the Securities, and in the form agreed to by the Representatives.

2. Pricing Press Release, dated on or about May 12, 2020, relating to the
pricing of the offering of the Securities, and in the form agreed to by the
Representatives.

 

38



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

 

39